Lewis, J.
(dissenting).
I dissent. I agree with the trial court that the act of the engineer in changing the point of commencement of the ditch from that named in the petition to a point one and one-half miles distant, was without authority of law and rendered the whole proceeding void. The proceedings were as futile as though the engineer had laid out a ditch without any petition whatever. If void, then the property was not subject to assessment, and respondent' was expressly authorized by section 919, R. L. 1905, to interpose that defense upon the applica*496tion for judgment, and was not required to take any active steps to prevent the digging of the ditch.
This is not a case where the authorities were authorized to make a reassessment, within the principle of State v. District Court of Ramsey County, 95 Minn. 183, 103 N. W. 881, and City of St. Paul v. Mullen, 27 Minn. 78, 6 N. W. 424, and I do not consider State v. Johnson, 111 Minn. 255, 126 N. W. 1074, as applicable.